Exhibit 10.3

WAIVER OF OWNERSHIP LIMITS

Easterly Government Properties, Inc.

2101 L Street NW, Suite 750

Washington, D.C. 20037

As of February 11, 2015

Michael P. Ibe

10525 Vista Sorrento Parkway

Suite 110

San Diego, CA 92121

 

Re: Share Ownership Limit

Dear Mr. Ibe,

Reference is made to the Articles of Amendment and Restatement, as in effect on
the date hereof (the “Charter”), of Easterly Government Properties, Inc., a
Maryland corporation (the “Company”). Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to them in the Charter.

Subject to compliance with the basic restrictions set forth in
Section 6.2.1(a)(ii), (iii), (iv) and (v) of the Charter and the further
limitations set forth below, the Company hereby advises you that, effective as
of the date hereof, the application of the ownership limits pursuant to Sections
6.2.1(a)(i)(1) and 6.2.1(a)(i)(2) of the Charter are hereby waived with respect
to you, entities controlled by you, and members of your family, as determined
for purposes of Section 544(a)(2) of the Code (with you, any such entities
controlled by you and any members of your family collectively referred to herein
as the “Investor”) for the sole and limited purpose of permitting the Investor
(and no other person or group of persons) to collectively Beneficially Own in
accordance with the terms of this Waiver up to (but not in excess of) the lesser
of (x) 20.6% in value of shares of the Company’s common stock or (y) 20.6% in
number of shares of the Company’s common stock (“Investor Permitted Limit”), but
only to the extent that such shares of the Company’s common stock (A) are first
acquired by the Investor through their exercise of redemption rights pursuant to
Section 8.5 of the Amended and Restated Agreement of Limited Partnership of
Easterly Government Properties LP in respect of either (i) limited partner units
in Easterly Government Properties LP received in connection with the
contribution of properties by the Investor to Easterly Government Properties LP
on or about the date hereof, or (ii) limited partner units issued to the
Investor pursuant to any long term incentive plan of Easterly Government
Properties LP (including limited partner units issued upon conversion of “LTIP”
units), provided that the maximum number of shares included in this wavier by
reason of this clause (A)(ii) shall not exceed 20.6% in number of shares of the
Company’s common stock, or (B) are received through a stock split, stock
dividend or similar transaction with respect to shares described the preceding
clause (A).



--------------------------------------------------------------------------------

The waivers set forth above, as limited herein, are referred to collectively as
the “Waiver.” For purposes of Section 6.2.1(a)(i)(3) of the Charter, (i) the
Investor shall be an “Excepted Holder” and (ii) the Investor Permitted Limit
shall constitute the “Excepted Holder Limit” of the Investor.

In the event of any Transfer or Non-Transfer Event that causes the Beneficial
Ownership of Company common stock by the Investor to exceed the Investor
Permitted Limit, that number of shares of Company stock (rounded up to the
nearest whole share) Beneficially Owned by the Investor as is required to
prevent a violation of the Investor Permitted Limit shall be automatically
transferred to a Trust in accordance with Sections 6.2.1(b) and 6.3 of the
Charter.

In the event of one or more Transfers by the Investor of Beneficial Ownership of
Company common stock that reduces the percentage interest of shares of Company
common stock Beneficially Owned by the Investor in number of value, the Investor
Permitted Limit shall be reduced effective immediately following each such
Transfer to that percentage interest in number or value of shares of the
Company’s common stock Beneficially Owned by the Investor immediately following
such Transfer (with such new limit referred to as the “Revised Investor
Permitted Limit”), and the Revised Investor Permitted Limit shall be the
Investor Permitted Limit for purposes of the Waiver. In the event that the
Revised Investor Permitted Limit equals or is less than the Common Stock
Ownership Limit (in number or value of shares), this Waiver shall terminate.

The grant of this Waiver shall not constitute a waiver of the obligation of each
Person who is a Beneficial Owner or Constructive Owner of Capital Stock to
provide such information as the Company may request in good faith in order to
determine the Company’s qualification as a REIT in accordance with
Section 6.2.4(b) of the Charter.

This Waiver shall automatically be deemed to have been revoked (prospectively
or, as necessary in order to protect the Company’s qualification as a real
estate investment trust under the Code, retroactively) without any further
action by the Company if the Investor’s Beneficial Ownership or Constructive
Ownership of Company common stock would result in a violation of any of the
restrictions on ownership set forth in Sections 6.2.1(a)(ii)-(v) of the Charter.
Immediately prior to such revocation, any shares of Capital Stock Beneficially
Owned by the Investor in excess of the Ownership Limits or Beneficially Owned or
Constructively Owned by the Investor in excess of the restrictions in Sections
6.2.1(a)(ii)-(v) of the Charter shall be automatically transferred to a Trust in
accordance with Sections 6.2.1(b) and 6.3 of the Charter.

This Waiver shall not apply to any shares of Company common stock transferred by
the Investor to any other Person. Except as specifically set forth herein,
nothing in this letter shall be deemed to grant any Person permission to own
securities in excess of the limitations set forth in the Charter.

[Signature on following page]



--------------------------------------------------------------------------------

Very truly yours, EASTERLY GOVERNMENT PROPERTIES, INC. By:  

/s/ William C. Trimble, III

Name:   William C. Trimble, III Title:   Chief Executive Officer and President

Waiver of Ownership Limits